
	

114 S869 IS: All-of-the-Above Federal Building Energy Conservation Act of 2015
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 869
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2015
			Mr. Hoeven (for himself, Mr. Manchin, and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To improve energy performance in Federal buildings, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the All-of-the-Above Federal Building Energy Conservation Act of 2015.
		
			2.
			Energy
		performance requirement for Federal buildings
 Section 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended—
			
				(1)
 by striking subsection (a) and inserting the following:
				
					
						(a)
						Energy
		  performance requirement for Federal buildings
						
							(1)
							Requirement
 Subject to paragraph (2), each agency shall apply energy conservation measures to, and shall improve the design for the construction of, the Federal buildings of the agency (including each industrial or laboratory facility) so that the energy consumption per gross square foot of the Federal buildings of the agency in fiscal years 2006 through 2017 is reduced, as compared with the energy consumption per gross square foot of the Federal buildings of the agency in fiscal year 2003, by the percentage specified in the following table:
							
								
									
									
									
										
											
											
												Percentage
											
										
										
											
												Fiscal Year
											
											
												Reduction
											
										
									
									
										
											2006
											2
										
										
											2007
											4
										
										
											2008
											9
										
										
											2009
											12
										
										
											2010
											15
										
										
											2011
											18
										
										
											2012
											21
										
										
											2013
											24
										
										
											2014
											27
										
										
											2015
											30
										
										
											2016
											33
										
										
											2017
											36.
										
									
								
							
						
							(2)
							Exclusion for
		  buildings with energy intensive activities
							
								(A)
								In
		  general
 An agency may exclude from the requirements of paragraph (1) any building (including the associated energy consumption and gross square footage) in which energy intensive activities are carried out.
							
								(B)
								Reports
 Each agency shall identify and list in each report made under section 548(a) the buildings designated by the agency for exclusion under subparagraph (A).
							
							(3)
							Review
 Not later than December 31, 2017, the Secretary shall—
							
								(A)
 review the results of the implementation of the energy performance requirements established under paragraph (1); and
							
								(B)
 based on the review conducted under subparagraph (A), submit to Congress a report that addresses the feasibility of requiring each agency to apply energy conservation measures to, and improve the design for the construction of, the Federal buildings of the agency (including each industrial or laboratory facility) so that the energy consumption per gross square foot of the Federal buildings of the agency in each of fiscal years 2018 through 2030 is reduced, as compared with the energy consumption per gross square foot of the Federal buildings of the agency in the prior fiscal year, by 3 percent.
							;
		  and
			
				(2)
 in subsection (f)—
				
					(A)
 in paragraph (1)—
					
						(i)
 by redesignating subparagraphs (E), (F), and (G) as subparagraphs (F), (G), and (H), respectively; and
					
						(ii)
 by inserting after subparagraph (D) the following:
						
							
								(E)
								Ongoing
		  commissioning
 The term ongoing commissioning means an ongoing process of commissioning using monitored data, the primary goal of which is to ensure continuous optimum performance of a facility, in accordance with design or operating needs, over the useful life of the facility, while meeting facility occupancy requirements.
							;
					
					(B)
 in paragraph (2), by adding at the end the following:
					
						
							(C)
							Energy
		  management system
 An energy manager designated under subparagraph (A) shall consider use of a system to manage energy use at the facility and certification of the facility in accordance with the International Organization for Standardization standard numbered 50001 and entitled Energy Management Systems.
						;
				
					(C)
 by striking paragraphs (3) and (4) and inserting the following:
					
						
							(3)
							Energy and
		  water evaluations and commissioning
							
								(A)
								Evaluations
 Except as provided in subparagraph (B), effective beginning on the date that is 180 days after the date of enactment of the All-of-the-Above Federal Building Energy Conservation Act of 2015, and annually thereafter, each energy manager shall complete, for each calendar year, a comprehensive energy and water evaluation and recommissioning or retrocommissioning for approximately 25 percent of the facilities of each agency that meet the criteria under paragraph (2)(B) in a manner that ensures that an evaluation of each facility is completed at least once every 4 years.
							
								(B)
								Exceptions
 An evaluation and recommissioning shall not be required under subparagraph (A) with respect to a facility that—
								
									(i)
 has had a comprehensive energy and water evaluation during the 8-year period preceding the date of the evaluation;
								
									(ii)
									(I)
 has been commissioned, recommissioned, or retrocommissioned during the 10-year period preceding the date of the evaluation; or
									
										(II)
 is under ongoing commissioning;  (iii) has not had a major change in function or use since the previous evaluation and commissioning;
								
									(iv)
 has been benchmarked with public disclosure under paragraph (8) within the year preceding the evaluation; and
								
									(v)
									(I)
 based on the benchmarking, has achieved at a facility level the most recent cumulative energy savings target under subsection (a) compared to the earlier of—
										
											(aa)
 the date of the most recent evaluation; or
										
											(bb)
 the date—  (AA) of the most recent commissioning, recommissioning, or retrocommissioning; or
											
												(BB)
 on which ongoing commissioning began; or
											
										(II)
 has a long-term contract in place guaranteeing energy savings at least as great as the energy savings target under subclause (I).
									
							(4)
							Implementation
		  of identified energy and water efficiency measures
							
								(A)
								In
		  general
 Not later than 2 years after the date of completion of each evaluation under paragraph (3), each energy manager may—
								
									(i)
 implement any energy- or water-saving measure that the Federal agency identified in the evaluation conducted under paragraph (3) that is life-cycle cost effective; and
								
									(ii)
 bundle individual measures of varying paybacks together into combined projects.
								
								(B)
								Measures not
		  implemented
 The energy manager shall, as part of the certification system under paragraph (7), explain the reasons why any life-cycle cost effective measures were not implemented under subparagraph (A) using guidelines developed by the Secretary.
							;
		  and
				
					(D)
 in paragraph (7)(C), by adding at the end the following:
					
						
							(iii)
							Summary
		  report
 The Secretary shall make available a report that summarizes the information tracked under subparagraph (B)(i) by each agency and, as applicable, by each type of measure.
						.
				
			3.
			Federal
		building energy efficiency performance standards; certification system and
		level for green buildings
			
				(a)
				Definitions
 Section 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended—
				
					(1)
 in paragraph (6), by striking to be constructed and inserting constructed or altered; and
				
					(2)
 by adding at the end the following:
					
						
							(17)
							Major
		  renovation
 The term major renovation means a modification of building energy systems sufficiently extensive that the whole building can meet energy standards for new buildings, based on criteria to be established by the Secretary through notice and comment rulemaking.
						.
				
				(b)
				Federal
		Building Efficiency Standards
 Section 305 of the Energy Conservation and Production Act (42 U.S.C. 6834) is amended—
				
					(1)
 in subsection (a)(3)—
					
						(A)
 by striking (3)(A) Not later than and all that follows through subparagraph (B) and inserting the following:
						
							
								(3)
								Revised Federal
		  building energy efficiency performance standards; certification for green
		  buildings
								
									(A)
									Revised federal
		  building energy efficiency performance standards
									
										(i)
										In
		  general
 Not later than 1 year after the date of enactment of the All-of-the-Above Federal Building Energy Conservation Act of 2015, the Secretary shall establish, by rule, revised Federal building energy efficiency performance standards that require that—
										
											(I)
 new Federal buildings and alterations and additions to existing Federal buildings—
											
												(aa)
 meet or exceed the most recent revision of the International Energy Conservation Code (in the case of residential buildings) or ASHRAE Standard 90.1 (in the case of commercial buildings) as of the date of enactment of the All-of-the-Above Federal Building Energy Conservation Act of 2015; and
											
												(bb)
 meet or exceed the energy provisions of State and local building codes applicable to the building, if the codes are more stringent than the International Energy Conservation Code or ASHRAE Standard 90.1, as applicable;
											
											(II)
 unless demonstrated not to be life-cycle cost effective for new Federal buildings and Federal buildings with major renovations—
											
												(aa)
 the buildings be designed to achieve energy consumption levels that are at least 30 percent below the levels established in the version of the ASHRAE Standard or the International Energy Conservation Code, as appropriate, that is applied under subclause (I)(aa), including updates under subparagraph (B); and
											
												(bb)
 sustainable design principles are applied to the location, siting, design, and construction of all new Federal buildings and replacement Federal buildings;
											
											(III)
 if water is used to achieve energy efficiency, water conservation technologies shall be applied to the extent that the technologies are life-cycle cost effective; and
										
											(IV)
 if life-cycle cost effective, as compared to other reasonably available technologies, not less than 30 percent of the hot water demand for each new Federal building or Federal building undergoing a major renovation be met through the installation and use of solar hot water heaters.
										
										(ii)
										Limitation
 Clause (i)(I) shall not apply to unaltered portions of existing Federal buildings and systems that have been added to or altered.
									
									(B)
									Updates
 Not later than 1 year after the date of approval of each subsequent revision of the ASHRAE Standard or the International Energy Conservation Code, as appropriate, the Secretary shall determine whether the revised standards established under subparagraph (A) should be updated to reflect the revisions, based on the energy savings and life-cycle cost-effectiveness of the revisions.
								;
					
						(B)
 in subparagraph (C), by striking (C) In the budget request and inserting the following:
						
							
								(C)
								Budget
		  request
 In the budget request
							;
		  and
					
						(C)
 by striking subparagraph (D) and inserting the following:   (D) Certification for green buildings  (i) Sustainable design principles Sustainable design principles shall be applied to the siting, design, and construction of buildings covered by this subparagraph.
								
									(ii)
									Selection of
		  certification systems
 The Secretary, after reviewing the findings of the Federal Director under section 436(h) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17092(h)), in consultation with the Administrator of General Services, and in consultation with the Secretary of Defense relating to those facilities under the custody and control of the Department of Defense, shall determine those certification systems for green commercial and residential buildings that the Secretary determines to be the most likely to encourage a comprehensive and environmentally sound approach to certification of green buildings.
								
									(iii)
									Basis for
		  selection
 The determination of the certification systems under clause (ii) shall be based on ongoing review of the findings of the Federal Director under section 436(h) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17092(h)) and the criteria described in clause (v).
								
									(iv)
									Administration
 In determining certification systems under this subparagraph, the Secretary shall—
									
										(I)
 make a separate determination for all or part of each system;
									
										(II)
 confirm that the criteria used to support the selection of building products, materials, brands, and technologies—
 (aa)are fair and neutral (meaning that the criteria are based on an objective assessment of relevant technical data);
 (bb)do not prohibit, disfavor, or discriminate against selection based on technically inadequate information to inform human or environmental risk; and
 (cc)are expressed to prefer performance measures whenever performance measures may reasonably be used in lieu of prescriptive measures; and
										
										(III)
 use environmental and health criteria that are based on risk assessment methodology that is generally accepted by the applicable scientific disciplines.
									
									(v)
									Considerations
 In determining the green building certification systems under this subparagraph, the Secretary shall take into consideration—
									
										(I)
 the ability and availability of assessors and auditors to independently verify the criteria and measurement of metrics at the scale necessary to implement this subparagraph;
									
										(II)
 the ability of the applicable certification organization to collect and reflect public comment;  (III) the ability of the standard to be developed and revised through a consensus-based process;
									
										(IV)
 an evaluation of the robustness of the criteria for a high-performance green building, which shall give credit for promoting—
										
											(aa)
 efficient and sustainable use of water, energy, and other natural resources;  (bb) use of renewable energy sources;
										
											(cc)
 improved indoor environmental quality through enhanced indoor air quality, thermal comfort, acoustics, day lighting, pollutant source control, and use of low-emission materials and building system controls; and
										
											(dd)
 such other criteria as the Secretary determines to be appropriate; and  (V) national recognition within the building industry.
									
									(vi)
									Review
 The Secretary, in consultation with the Administrator of General Services and the Secretary of Defense, shall conduct an ongoing review to evaluate and compare private sector green building certification systems, taking into account—
									
										(I)
 the criteria described in clause (v); and  (II) the identification made by the Federal Director under section 436(h) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17092(h)).
									
									(vii)
									Exclusions
									
										(I)
										In general
 Subject to subclause (II), if a certification system fails to meet the review requirements of clause (v), the Secretary shall—
										
											(aa)
 identify the portions of the system, whether prerequisites, credits, points, or otherwise, that meet the review criteria of clause (v);
										
											(bb)
 determine the portions of the system that are suitable for use; and  (cc) exclude all other portions of the system from identification and use.
										
										(II)
										Entire systems
 The Secretary shall exclude an entire system from use if an exclusion under subclause (I)—  (aa) impedes the integrated use of the system;
										
											(bb)
 creates disparate review criteria or unequal point access for competing materials; or  (cc) increases agency costs of the use.
										
									(viii)
									Internal certification processes
 The Secretary may by rule allow Federal agencies to develop internal certification processes, using certified professionals, in lieu of certification by certification entities identified under clause (ii).
								
									(ix)
									Privatized military housing
 With respect to privatized military housing, the Secretary of Defense, after consultation with the Secretary may, through rulemaking, develop alternative certification systems and levels than the systems and levels identified under clause (ii) that achieve an equivalent result in terms of energy savings, sustainable design, and green building performance.
								
									(x)
									Water conservation technologies
 In addition to any use of water conservation technologies otherwise required by this section, water conservation technologies shall be applied to the extent that the technologies are life-cycle cost-effective.
								
									(xi)
									Effective date
									
										(I)
										Determinations made after December 31, 2015
 This subparagraph shall apply to any determination made by a Federal agency after December 31, 2015.
									
										(II)
										Determinations made on or before December 31, 2015
 This subparagraph (as in effect on the day before the date of enactment of the All-of-the-Above Federal Building Energy Conservation Act of 2015) shall apply to any use of a certification system for green commercial and residential buildings by a Federal agency on or before December 31, 2015.
									; and
					
					(2)
 by striking subsections (c) and (d) and inserting the following:
					
						
							(c)
							Periodic
		  review
 The Secretary shall—  (1) once every 5 years, review the Federal building energy standards established under this section; and
 (2)on completion of a review under paragraph (1), if the Secretary determines that significant energy savings would result, upgrade the standards to include all new energy efficiency and renewable energy measures that are technologically feasible and economically justified..
				
